       CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 1 of 21




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
                         Criminal No. 20-CR- 181 (2) (PJS/BRT)

United States of America,        )
                                 )
                  plaintiff,     )
                                 )
      v.                         )
                                 )                DEFENDANT’S POSITION
                                 )          WITH RESPECT TO SENTENCING
Davon De-Andre Turner,           )
                                 )
                  defendant.     )
________________________________________________________________________

      Davon Turner, through counsel, urges this Court, the Honorable Patrick J. Schlitz,

to vary below the advisory guidelines and impose a sentence of one year and a day. A

sentence of a year and a day following by supervised release will be sufficient but not

greater than warranted based upon the particular characteristics of Mr. Turner and his

relevant conduct.

      Mr. Turner and counsel do not contest the advisory guideline range, nor the

criminal history category as calculated by U.S. Probation. Thus, according to the

anticipated range and Probation’s calculation, Turner’s advisory range is 41 to 51

months. Presentence Report (PSR) at ¶ 79.

                                FACTUAL BACKGROUND

      Davon Turner is 25 years old, and one of eight sons born to Debra McGee.

Davon’s mother had children with three men, two of whom shared the last name
                                            1
        CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 2 of 21




Turner, but were not related to each other. Davon’s siblings range in age from 22 to 48

years old. Davon is the second to youngest of the Turner children and he has a close

relationship with his brothers, particularly those closest to his age. PSR at ¶ 79. Davon’s

parents were both heroin addicts. PSR at ¶ 52. His mother went on Methadone before

his was born; his father has been clean for about eight years.

       Davon spent his early years living in a dangerous neighborhood at Drexell and

53rd in Chicago. The children spent very little time outdoors because of how dangerous

the area was; they were often taken to the apartment of his “grandma Bit” who was his

father’s aunt. Before Davon was born, his maternal grandmother died a violent death

following a fight in Chicago.

       Davon has a vivid recollection of a traumatic event in his childhood that occurred

at a Toys R Us in Chicago when he was about four years old. PSR at ¶53. Around

Christmas time, Davon went with his father to pick out gifts for the family with money

his mother had provided. When he and his father approached the register to check out

and pay for Christmas gifts, his father was approached by police who said his father had

been caught stealing. His father protested that he had not stolen and the check out clerk

also spoke up and told the police Davon’s father was paying for the merchandise.

Nevertheless, his father was taken into custody by police. Davon watched his father

being taken to the ground and pinned down by a police officer as he was being arrested.

Davon was driven by a different officer and brought separately to the police
                                             2
        CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 3 of 21




department. There he waited for over an hour for his mother to arrive by bus and pick

him up. The prized Christmas present that Davon had picked out, a Spiderman car, was

dashed and Christmas was overshadowed by the trauma of his father’s arrest. Daryl

Turner was never charged with theft, but Davon recalls that his arrest was broadcast on

television much to his horror.

       In about 2000, Davon came to Minnesota to attend the wedding of his oldest

brother, Jaron. At that time Jaron told their mother, who had remained in Chicago, that

Davon needed to stay in Minnesota because Chicago was too dangerous. That was how

Davon “moved” to Minnesota. Davon’s mother and his youngest brother then joined

Davon in Minnesota. Davon, his mother, and brother bounced between Jaron’s home

and then to shelters after his mother and Jaron had a falling out. Davon recalls living at

Mary Jo’s shelter on Olson Memorial Highway and attending kindergarten and first

grade while living in the shelter. Eventually his mother moved the children into a duplex

and struggled to keep the lights on and bills paid.

       He attended elementary school at Lucy Lainey school located on 17th and Knox in

Minneapolis and Anderson Elementary near Abbot Northwestern Hospital. He then

went to South High School. Davon was on the honor roll from fourth grade through

ninth grade.

       The first traumatic death that Davon experienced was that of Adelaida Marie

Sadd who was known to him as Ellie. Ellie was the girlfriend of his brother Deont’e and
                                             3
        CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 4 of 21




she and Deont’e had two children together. Ellie lived with Davon, his mother and

brothers for some while and Davon viewed her as his sister. After Ellie and his brother

broke up, Ellie continued to visit the family. In 2012, Ellie came over with her daughter

and was going to take Davon and his brother with her and go swimming. Ellie realized

when she got to the Turners that she had forgotten her daughter’s swimsuit at home.

She left to go pick it up and never returned. Hours passed before the police arrived at

the Turners and said Ellie had been found shot to death in her home, in front of her

daughter, by her drunk boyfriend. Her boyfriend was convicted of the homicide and did

just five years. According to Davon’s mother, Ellie’s death marked the beginning of some

acting out by Davon. Davon started cutting himself as a coping mechanism following

Ellie’s death. PSR at ¶62.

       In his sophomore year of high school, South High School experienced riots due to

clashes between Muslims and African Americans. At one point the school was closed

down for one week due to the riots. Davon’s grades began to slip. He was slated to be

transferred to an alternative learning center in the 11th grade, but the new school would

not accept many of his credits. Davon dropped out of school just short 9 credits for

graduation.

       From a young age, Davon worked. His first job was as a cart pusher at Wal Mart.

The store was in Bloomington and he took the bus to work. After Wal Mart, he went to

work at Foot Locker and became a trusted employee. He was an assistant manager,
                                             4
        CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 5 of 21




given a key, and trusted to close the store at night. He worked for Foot Locker four years

and left to work at Life Time Fitness. He also worked overnights at Nordstroms for about

one year. After his second daughter was born, Davon stayed home to take of his

daughters.

       Davon was seventeen years old when his high school girlfriend, Breanna, became

pregnant. Davon and Briana lived with Davon’s mother until his mother kicked both he

and Breanna out of the house. Briana moved back in with her mother and Davon was

homeless; he slept in parks before moving in with a friend from elementary school who

lived in Fridley. From Fridley he took a bus to Richfield to visit Briana. Davon and Briana

stayed together for six years and have two sons together. The boys live with Briana, who

does not want Davon to be a part of the boys’ lives.

       Davon has been in a relationship with Denisis Baldera for the past six years. They

have two daughters ages four and two. His oldest daughter is named after the “sister”

he lost, Ellie. Davon had been the primary caretaker for his two girls while Denisis

worked at Hennepin County Medical Center. Their youngest daughter has had

numerous medical issues including seizures and several hospitalizations in the recent

months. Denisis missed a lot of work and lost her job. The daughters’ material

grandmother has been assuming a greater role helping out with childcare.

       In addition to the trauma experienced from Ellie’s violent death, Davon has lost

other friends and family due to violence. In 2015, an acquaintance, Maurice O. Brown,
                                             5
        CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 6 of 21




was fatally shot in the chest at seventeen years old. No suspects were found. In 2018

Davon’s friend, Xavier Bellclair Pollard, committed suicide while incarcerated in St. Cloud

Correctional Facility. In April of 2020, a friend, Trevante Troy Byrd, was fatally shot at

age 23 while sitting in a parked car. No suspects were found. In February of this year,

Davon learned that one of his cousins was killed in Chicago, shot 13 times.

       Davon has been diagnosed with post traumatic stress syndrome (PTSD)

attributable to the numerous deaths and murders he has experienced in his life. PSR at

¶61. Davon was also diagnosed with a seizure disorder in 2014. PSR at ¶59. He is

currently taking Depakote, an anti-seizure medication and Remeron, an anti-depressant.

PSR at ¶59 and ¶61.

                                    May 25 - 28, 2020

       Protests erupted in the Twin Cities and nationwide following the widely televised

video of George Floyd, a Black man, dying under the weight of a Minneapolis police

officer, Derek Chauvin on May 25, 2020. Chauvin would eventually be convicted of

second and third degree murder and second degree manslaughter. State v. Chauvin,

Hennepin County Case No. 27-CR-20-12646.

       The day following Floyd’s murder, protests began at the intersection where Floyd

died and then moved throughout the state. The world became outraged at the

treatment of Floyd by the Minneapolis police officers. As early as May 26, 2020, the

Third Precinct of the Minneapolis Police Department became a gathering place for
                                              6
        CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 7 of 21




protesters. All four officers involved in the arrest of Floyd had been Third Precinct

officers. PSR at ¶10. The Precinct building was the target of damages from the beginning

of the protests, first by rocks and bottles being hurled at the building. PSR at ¶11. Police

were authorized to use rubber bullets and tear gas in response to actions by protestors

and measures were taken to add protection around the building. Protestors were

injured by police which fueled the ire of those demonstrating. Davon Turner saw a

protestor get hit in the eye with a rubber bullet fired by a police officer and then taken

to Hennepin County Medical Center. Attachment 1, pp. 19-20. The rubber bullets may

have been a catalyst for rocks and bottles being thrown at the precinct.

       Protests throughout Minneapolis and Saint Paul grew more and more destructive

over the days following Floyd’s painful death. On May 27th, several businesses

surrounding the Third Precinct building were looted, and many buildings were set on

fire. City official discussed whether the Third Precinct should be abandoned, and

measures were taken to move vehicles, weapons, computers, and sensitive files from

the building. PSR at ¶ 11. Minneapolis Mayor Jacob Frey ordered that the Third Precinct

building be evacuated on May 28th at around 9:30 p.m.

       After police officers left the Third Precinct building, protesters breached the

entrance and mayhem followed. The investigation into the destruction of the Third

Precinct building revealed damage throughout the multi- story building. Besides

damages due to smoke and fire, many rooms were looted, vandalized, littered and
                                             7
        CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 8 of 21




furniture broken or damaged. Looters were seen on video tape breaking down gated

barriers inside the building to reach the upper floors. In total, over 45 areas were

identified where fires had been started outside and within the building. PSR at ¶ 13.

       May 28, 2020 was just the third first time Davon Turner attended a protest. He

previously showed up for gatherings following the deaths of Jamar Clark and Philando

Castille, both of whom died at the hands of police. In each of the gatherings, Black Lives

Matter was a mantra of those in attendance.

       On May 28th, he headed to the area of the Third Precinct of the Minneapolis

Police Department in the late afternoon dressed in a distinctive shirt with an “8 ball”

insignia. He like other protestors wore masks due to the COVID-19 pandemic. Davon

went with his younger brother to the protest but lost track of his brother in the crowd.

Davon arrived at the Precinct without signs or instruments of any sort to make a

statement or take any action. He merely wanted to be a part of an historic event.

       When the police vacated the premises, at the direction of the mayor, Davon was

at the front entrance area and saw police officers driving away from the building’s

parking lot. At some point a person who was standing next to Davon handed him a glass

bottle with a rag coming out of the top. The other person, who was unknown to Turner,

but now identified as Bruce Williams, lit the rag. There was no ignition, but Williams

added some liquid to the rag, and it ignited. Davon walked into the entry way of the

Precinct and dropped the bottle. As Davon explained to the ATF officers who
                                             8
       CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 9 of 21




interviewed him on June 19, 2020, he got “caught up in the moment” of the protest and

did not reject the incendiary device that was handed to him.

       Davon’s distinctive t-shirt that he wore to the protest led to an easy identification

by an anonymous tipster who forwarded a different picture of Turner in the same shirt.

PSR at ¶ 18.

         CHARACTERISTICS OF TURNER AND ACCEPTANCE OF RESPONSIBILITY

       Davon accepts full responsibility for his role in adding fuel, literally and

figuratively, to the protest. He did not approach the Precinct headquarters with intent

to be destructive. He was handed a glass bottle by a stranger and he held onto the

bottle while the other individual tried to light the material attached to the bottle. Davon

then walked into the already breached entryway of the Third Precinct building and

dropped the bottle. He is unsure whether the bottle he dropped ignited much of a

flame; he saw a lot of smoke after dropping the bottle. His participation, however,

clearly contributed to the destruction and mayhem at the Third Precinct.

       An AFT and an FBI agent knocked on Davon’s apartment door shortly after 7:00

am on June 19th, 2020. See Attachment 1, transcript of June 19, 2020 interview of Davon

Turner. A copy of the audio recording will be provided to chambers separately. When

the agents entered Davon’s apartment, he was immediately read his Miranda rights and

then questioned by the agents in his living room while his two young daughters slept in

another room. Davon admitted to being at the protests and identified himself in videos
                                              9
       CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 10 of 21




that were shown to him. Attachment 1, pp. 6-7.

       FBI Agent Beckner admitted to Davon that he could not appreciate the emotions

and the sentiment of the Black community who were outraged over George Floyd’s

death. Beckner acknowledged to Davon that the community “felt that anger and that

rage, which you can’t be blamed.” Attachment 1, p.3. Davon said he was mad and “very

upset that happened to George Floyd.” Attachment 1, p.4. Davon told the agents, “Y’all

wasn’t the cops that was there. Ya’ll ain’t the ones I would be mad at.” Davon said, “y’all

been cool with me, I been cool with y’all . . . That’s how I am with the police.” Agent

Beckner said the agents were “not gonna judge [Davon] by just one moment, a couple

moments of this emotional anger you’re goin’ through.” Attachment 1, p. 5. Beckner

acknowledged that Davon was mad, and angry and that throwing a bottle was likely a

mistake. Beckner then told Davon, “We’re trying not to judge you based off of this,

those mistakes.” When asked to explain the emotions that were going on, Davon said, “I

don’t think you guys will understand . . ..” Beckner told Davon, they were trying to.

Davon then said “a lotta emotions was going through.” Davon further told the agents

that the police had left before he had participated in the igniting of the glass bottle.

Davon said he was “sure” of that fact to which Beckner said, “That’s good, I mean that

tells a lot about who you are . . ..” Attachment 1, p.8.

       Once Devon firmly established why he knew the police were gone, Agent Beckner

pressed Davon, “Alright so we just got this empty building that represents, what does it
                                             10
       CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 11 of 21




represent?” To which Davon replied, “the precinct that basically killed, killed the, killed

the man on camera.” Beckner then said, “nobody can blame you for those feelings

you’re having. I mean what, what did you wanna do to that building man? Probably a lot

of things, probably the same thing a lotta people wanted to do, right?” Beckner posited,

“What, what was that?” To which Davon replies, “take it down I guess.” Beckner

commented that many people were “feeling the same thing.” Then Boyer said, “You

can’t be blamed for that. You wanted to take it down and destroy it. Cause that’s, that

precinct represented the murder of George Floyd.” Attachment 1, p. 10.

       When asked about the object he had in his hand, Davon said someone gave it to

him and he had not come to the protest with anything. Beckner told Davon, “Well and

that, and that again speaks a lot to you. Yea, I mean you didn’t come with that

anticipation . . . of destroying right?” Attachment 1, pp. 11-12. Davon described being

handed a glass bottle, then the person who handed it to him lit the piece of cloth that

was coming out of the bottle. Davon dropped the bottle inside the front glass doors

(which were already broke) at the front of the precinct. Attachment 1, pp. 12-16, 22.

When he dropped the bottle, it shattered and made a lot of smoke. Attachment 1, p. 17,

23.

       Agent Beckner talked to Davon about the two types of people who were at the

Precinct: those like Davon who had strong emotions about George Floyd’s death and

those that didn’t care about Floyd but just wanted to be destructive. Attachment 1, p.
                                             11
       CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 12 of 21




18. Beckner acknowledge that Davon was not of the later ilk and told Davon they were

most interested in those people who were driven to be destructive. Attachment 1, p. 18.

Beckner said to Davon, “There’s you, and then there’s the bad, the bad people right. The

bad guys that are doing this stuff. Can you, can you help us out?” Attachment 1, p. 19.

       Davon told the agents he did not know anyone else there. No one had invited

him to that protest or any other that followed. Attachment 1, p. 20. In retrospect Davon

said that he regretted his actions with the Molotov cocktail and acknowledged the

importance of the police department. He said, if “the police officers don’t feel safe over

there, then how is it gonna, protect the community.” Agent Beckner responded, “That’s,

I’m happy to hear that that’s how you thought afterwards.” Agent Boyer said, “That

shows who you are as a person.” Attachment 1, p. 22.

       The agents took Davon’s electronic devices and returned them shortly afterwards

presumably finding no evidence of communication with others or postings regarding the

protests. (The agents asked if the devices would possibly show visits to sites or direction

on how to make Molotov cocktails and Davon assured them that would not be found!)

Attachment 1, pp. 23-25. In the end, the agents thanked Davon for his time and his

honesty which Agent Boyer said was “really rare.” Attachment 1, p. 25.

       The agents’ comments during their interview of Davon could be interpreted in

one of two ways: either they were seemingly befriending him and insincere with their

comments regarding an appreciation of the anger George Floyd’s killing evoked in the
                                            12
         CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 13 of 21




community and within Davon; or the agents were genuine in expressing their

impressions of Davon. Giving the agents the presumption of honesty, the agents were

sincere in acknowledging Davon Turner’s candor, the type of person he is and the

limited part he played in the destruction of the Third Precinct.

         Davon Turner did NOT:

             • Contribute to 44 other incendiary origins1;

             • Bring an accelerant to the Precinct;

             • Bring any objects to throw or use to mar the building;

             • Wave any sign or banner maligning police generally;

             • Loot or destroy offices inside the precinct;

             • Take any police memorabilia from the site;

             • Take photographs at the site of the protest;

             • Post any pictures or rants on social media after the protest; or

             • Boast or brag of his participation in the destruction of the Precinct.

         Davon was contrite, accepted responsibility and acknowledged his contribution

to the devastation caused to the Third Precinct building. He was honest with the federal

agents who knocked on his door early one morning; he met with prosecutors and he

pled early. To use the words of the federal agents, Davon’s interview on June 19th spoke



1   One report estimated 49 separate incendiary sites.
                                                 13
       CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 14 of 21




volumes of the type of person he is. A young man who has seen injustices visited upon

African Americans by police and who was shocked, saddened, and angry at the viral

posting of George Floyd’s killing by members of the Third Precinct police force.

                           FAIR AND REASONABLE SENTENCE

       Giving due regard for the sentencing considerations outlines in Section 3553(a) of

Title 18, a sentence of a year and a day for Davon Turner would be sufficient and not

greater than necessary to meet sentencing goals.

       (1) Nature and Circumstances of the offense

       The outrage that followed the widely viewed murder of George Floyd was felt

worldwide, in numbers too high to estimate. Emotions were particularly high in the city

where Floyd was murdered. Protestors in Minnesota numbered well into the thousands

and spanned numerous locations. Davon Turner was one of thousands who gathered at

the Third Precinct police headquarters the day the building was surrendered to

protesters.

       Turner is a young Black man, who at a very young age, witnessed police hold his

father to the ground on a false belief that his father had committed a theft. Distrust of

police officers by African American males is universally accepted as greater than distrust

felt by Caucasians. The Department of Justice’s recently commissioned investigation into

the Minneapolis Police Department was prompted by a sense of racial bias in that

Department. Turner’s anger over Floyd’s senseless death coupled with his personal
                                            14
       CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 15 of 21




experience witnessing his father’s arrest gives his presence at the protest context. His

momentary lack of judgment in contributing to the burning of the police headquarters

should be balanced against his personal characteristics.

       (2) Need for the sentence imposed.

       Davon readily acknowledged the seriousness of his conduct to the federal agents

who came to his door early one morning. He said he realized police officers need to feel

safe in order to carry out their role in protecting the public. Those sentiments were not

prepared for a court proceeding or with any help from a lawyer. Those were honest,

heartfelt, spontaneously expressed regrets. The victim impact statements drove home

the impact on many human beings many of whom were not even police officers.

       Just punishment should be based on Davon’s relevant conduct – which was not

planned or extensive. He contributed to one out of 45 incendiary sites. Should he be

punished for the sins of those who contributed to the other 44 locations where fires

originated?   Many other protestors are breathing sighs of relief that they did not wear

some distinctive clothing while breaching the precinct building or climbing the stair to

upper offices and destroying property. The federal indictment alone serves as a deterrent

to others who might have considered engaging in destructive protesting. Beyond the

indictment are the consequences this court will impose.

       In the last year, Davon has shown himself to be responsible, compliant on GPS

monitoring and curfews. His routine after the GPS monitoring was lifted did not change.
                                            15
       CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 16 of 21




He has been the primary caretaker for his two young daughters while their mother

worked at HCMC. His youngest daughter has suffered several seizures in the recent

months and has been hospitalized a number of times much to the great consternation of

her parents. Davon has taken his daughter by bus or train to Children’s Hospital due to

seizures and his daughter’s inability to keep food down.

       (3) The Need for the Sentence to Promote Respect for the Law and Afford
           Adequate Deterrence.

       A sentence of incarceration for a federal offense as has been advocated here will

amply serve to promote respect for the law and serve as a deterrent both to Davon

Turner and future protestors who, like Davon, may get caught up in the moment and

the emotions. A year and a day is sufficient to communicate that message.

       (4) Unwarranted sentencing disparities

       Davon Turner will likely be the third of four co-defendants to be sentenced in this

case. On April 28, 2021, this Court imposed a 48 month sentence upon co-defendant

Robinson. Robinson, like Turner, was determined to qualify for Criminal History

Category II with an advisory guidelines range of 41 – 51 months.

       Turner’s role in the offense was less egregious than that of Robinson whom the

Government characterized as having a slightly above average role. Ecf # 158, p. 11.

Robinson lit multiple objects on fire. He first lit an object that was being held by another

person, then threw a flaming object toward the Third Precinct, then set fire to a pile of

                                             16
       CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 17 of 21




flammable. Ecf. # 158, pp. 3-4. Turner on the other hand held one bottle that was

handed to him by a stranger and dropped the bottle inside the breached doorway.

       Co-defendant Wolfe, who at the time of this filing has not been sentenced, was

found to have possessed numerous items taken from the Minneapolis Third Precinct.

First, he was found wearing body armor, a law enforcement duty belt and carrying a

baton at his place of employment. Next, a search of his residence netted several other

items taken from the Precinct including a riot helmet with Minneapolis Police

Department logo, a 9mm pistol magazine inside a magazine belt holder. Wolfe was

reported as boasting to St. Paul Police officers of having his photo from the protest on

Buzzfeed.

       Finally, Turner’s third co-defendant is Williams. Turner did not know William (or

any of the others) but Williams is the male who handed Turner the glass bottle with a

piece of cloth protruding, and William is the one that lit the cloth. Williams like Robinson

contributed to more than one incendiary action. He not only handed Turner a bottle,

poured fuel on it and lit it, Williams later threw a box into an existing fire outside the

building. Ecf # 143 at p.3. Williams participated in an interview broadcast on Instagram

and boasted of his participation in the protest and looting. Ecf # 143, at p4.

       The Government characterized Williams as having an average or even below

average role in the arson conspiracy but countered that Williams bore additional

culpability because of his early conduct which potentially spurred on others. Ecf. # 143,
                                             17
          CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 18 of 21




at p.9.

          Williams, by far the most educated of the four co-defendants, was a talented

athlete and came from a stable family. Ecf 3 143, at p.6. Williams, unlike Turner, brought

the glass bottle, cloth, and fuel to the protest. He showed more forethought than Turner

who repeatedly has said he got caught up in the moment and participated with Williams

in dropping the Molotov cocktail inside the entryway.

          Based upon a comparison of the relative roles in this arson conspiracy, Turner

falls at the bottom and his sentence should reflect that role.

          Davon has a prior conviction which places him in Criminal History Category II. The

offense occurred when he was 19 years old. He was charged and pled guilty to aiding

and abetting aggravated robbery. See Hennepin Co. File No. 27-CR-14-17101. Davon was

with two other youth at a park when he and his companions attempted to rob another

group of youths. The two young men that Davon was with had a gun and one of them

fired the gun. Instead of receiving a presumptive prison sentence under state guidelines,

Davon received a dispositional departure and was placed on probation for 5 years

conditioned upon 365 in the Hennepin County Workhouse. Davon had a mitigating role

in the offense which involved a weapon. The departure was based on a finding that

Davon had accepted responsibility, played a more limited role in the offense and was

amenable to probation. See Attachment 2, Plea petition and departure report from

Hennepin County File No. 27-CR-14-17101.
                                              18
       CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 19 of 21




       His civil rights were restored on March 26, 2020. He had no probation violations.

See Hennepin Co. File No. 27-CR-14-17101. Davon’s prior conviction should not change

the fact that he played the least active role of the four conspirators charged and

convicted in this case.

                                       RESTITUTION

       The parties have agreed that the loss amount for the damage to the Third

Precinct is 12 million dollars and the defense reserved the right to argue the amount

owed by Turner individually. Ecf # 120 p.8. Despite seemingly mandatory restitution

requirement pursuant to 18 United States Code Section 2259, proportionality and the

laws of lenity would support imposition of restitution of less than twelve million dollars.

A restitution order of twelve million dollars on Mr. Turner, even jointly with co-

defendants, violates the Eighth Amendment’s prohibition against excessive fines under

the unique circumstances of this arson conspiracy.

       Mr. Turner did not cause twelve million dollars of damage to the Third Precinct,

nor did the four co-conspirators – who did not know each other but acted in concert –

jointly cause twelve million dollars in damage. Instead, hundreds of other wrongdoers

who the Government has not been able to identify contributed to the damage and

destruction of the Third Precinct.

       Restitution is intended to reflect not only the victim’s loss but also the results of

the defendant’s conduct. See Hughey v. United States, 495 U.S. 411, 416 (1990)
                                             19
       CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 20 of 21




       In Paroline v. United States, 572 U.S. 434 (2014), the Supreme Court held that

restitution was proper under § 2259 only to the extent the defendant’s offense

proximately caused a victim’s losses.” Id. at 448. Admittedly Paroline involved child

pornography, but the extended liability which the Government argued applicable in

Paroline was rejected by the Court. The Supreme Court observed that holding Paroline

responsible for restitution based on other offenders with whom he had no contact

would raise questions under the Excessive Fines Clause of the Eighth Amendment. Id. at

455.

       Davon Turner’s dropping of one lit bottle and contributing to one of 45

incendiary locations, warrants a reasonable apportionment of restitution to him. An

amount of restitution in an amount of 1/1000% (based on an estimated one thousand

participants) or 1/45th % (based upon 45 incendiary locations) of the total loss, would be

fair and reasonable and not violate any constitutional clauses.

                                      CONCLUSION

       Based on the foregoing, counsel urges this Court to vary from the advisory

guideline range and impose a sentence of one year and a day, which sentence would be

sufficient and not greater than necessary to punish Davon Turner for his role in the

offense. Further counsel urges the Court to impose a reasonable, proportionate, and

equitable amount of restitution upon Mr. Turner.


                                            20
      CASE 0:20-cr-00181-PJS-BRT Doc. 191 Filed 05/03/21 Page 21 of 21




Date: May 3, 2021                         Respectfully submitted,

                                          /s/ deborah ellis
                                          Deborah Ellis
                                          101 E. Fifth Street, Suite 1500
                                          Saint Paul, Minnesota 55101
                                          deborahellis2626@gmail.com
                                          651-288-3554




                                     21
